Citation Nr: 1433511	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  12-02 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for cervical spine degenerative disc disease (DDD) and degenerative joint disease (DJD) with history of cervical strain and radiculopathy (cervical spine disability).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from September 1984 to May 1993 and from February 1997 to November 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for DDD of the cervical spine (claimed as neck injury and cervical condition); and assigned an initial 10 percent rating, effective October 13, 2006.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (Virtual VA) to ensure a complete assessment of the evidence.  Additional, pertinent medical evidence was added to Virtual VA, which has not yet been considered by the Agency of Original Jurisdiction (AOJ).  The Veteran has not submitted a waiver of AOJ review; however, as the appeal is being remanded to the RO, the Veteran is not prejudiced by the Board's review in this instance.  38 C.F.R. § 20.1304(c) (2013).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent VA examination to address the nature and severity of his cervical spine disability took place in November 2009.  On remand he should be afforded a new examination.  

Also, in October 2010 the RO obtained records from the Social Security Administration (SSA) pertaining to a claim submitted for disability benefits, which was denied.  In September 2012 the Veteran's representative indicated that the Veteran was again pursuing a claim for disability benefits from the SSA. Such records are not on file and must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.  

2. Next, schedule the Veteran for a VA examination to determine the severity of his service-connected cervical spine disability.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner must conduct any appropriate interviews and clinical testing to respond to the inquiries, including x-rays of the Veteran's cervical spine.  

The examiner must report the complete range of motion for the spine.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  The examiner must also describe all present neurological manifestations of the Veteran's cervical spine disability, including nerve disorders of the extremities.  The examiner must further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.  

The examiner must provide findings as to whether there is muscle spasm, guarding, or localized tenderness which does or does not result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner must also provide findings as to whether there is any separate neurological symptoms related to the cervical spine disability, to include upper extremity neuropathy.  

The examiner must also provide an opinion concerning the impact of the Veteran's service-connected cervical spine disability on his ability to work to include whether the Veteran is unemployable because of his service-connected cervical spine disability.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

3. Ensure the report of the VA compensation examination addresses the applicable rating criteria.  If not, return the report to obtain this additional necessary information.  38 C.F.R. § 4.2 (2013).  

4. Then readjudicate this claim in light of all additional evidence received since the most recent statement of the case in December 2011.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



